Electronically Filed
                                                         Supreme Court
                                                         SCMF-XX-XXXXXXX
                                                         11-SEP-2020
                                                         10:21 AM


                              SCMF-XX-XXXXXXX

             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


               In the Matter of the Judiciary’s Response
                        to the COVID-19 Outbreak


       ORDER EXTENDING ORDER REGARDING TEMPORARY EXTENSION
                  OF THE TIME REQUIREMENTS UNDER
          HAWAIʻI RULES OF PENAL PROCEDURE RULE 5(c)(3)
       (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.,
     and Chief Judge Ginoza, assigned by reason of vacancy,
                   with Wilson, J. dissenting1)

             The COVID-19 pandemic has caused a public health

emergency.    In response to the pandemic, the Judiciary postponed

non-urgent court business and limited in-person proceedings in

an effort to ensure the health and safety of court users and

Judiciary personnel, and to minimize the risk of spreading

COVID-19 in the courts.       As COVID-19 cases remained low, court

operations resumed in accordance with public health safety

guidance, and to the extent possible with available resources.

Criminal proceedings have proceeded in-person and by video

conference in accordance with court rules and as feasible.



     1
         A dissent by Wilson, J., is forthcoming.
            Since July 2020, however, there was a surge of COVID-

19 cases in Hawai‘i, with record numbers of positive cases and

increased hospitalizations being reported.    There was also a

surge of COVID-19 cases in our community correctional centers

and facilities, particularly at the O‘ahu Community Correctional

Center (“OCCC”).    As a result, inmates were being held in

quarantine and the transport of custody defendants was

suspended, thus impacting the time requirements for preliminary

hearings under Hawai‘i Rules of Penal Procedure (“HRPP”) Rule

5(c)(3).    Further, in a letter to the court dated August 18,

2020, the Office of the Public Defender requested the temporary

suspension of, inter alia, HRPP Rule 5(c)(3), noting that

defendants released from OCCC on bail or otherwise may need to

quarantine and comply with isolation requirements, and that

allowing the courts to continue matters for non-custody

defendants would assist in those endeavors.

            Thus, on August 27, 2020, this court entered the

“Order Regarding Temporary Extension of the Time Requirements

Under Hawai‘i Rules of Penal Procedure Rule 5(c)(3),” which

provided that the first circuit may temporarily extend the time

requirements for preliminary hearings no longer than reasonably

necessary to protect public health and safety, while encouraging

judges to follow the time requirements under HRPP Rule 5(c)(3)

to the extent possible and to utilize remote technology as

feasible.    The order expires on September 17, 2020.
                                  2
          Since the order was filed, the number of positive

COVID-19 cases and hospitalizations statewide has remained high,

and the transport of custody defendants from all O‘ahu

correctional facilities continue to be suspended.    The current

public health emergency and the changing conditions require

flexibility and vigilance.    The continued need to protect the

health and safety of court users and Judiciary personnel during

this unprecedented time remains vital, thus necessitating a

further extension of the August 27, 2020 order for first circuit

criminal matters.

          Accordingly, pursuant to article VI, section 7 of the

Hawaiʻi Constitution and Hawaiʻi Revised Statutes (“HRS”) § 602-

5(a)(6), Governor David Y. Ige’s Emergency Proclamations, and

HRS § 601-1.5,

          IT IS HEREBY ORDERED that the August 27, 2020 “Order

Regarding Temporary Extension of the Time Requirements Under

Hawai‘i Rules of Penal Procedure Rule 5(c)(3)” for first circuit

criminal matters is extended until October 16, 2020, unless

otherwise further modified or extended.

          Dated:    Honolulu, Hawaiʻi, September 11, 2020.

                                      /s/ Mark E. Recktenwald

                                      /s/ Paula A. Nakayama

                                      /s/ Sabrina S. McKenna

                                      /s/ Lisa M. Ginoza


                                  3